Exhibit 10.28

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of March 28, 2013, is entered into by and among PACIFIC
ETHANOL HOLDING CO. LLC, a Delaware limited liability company ("Pacific
Holding"), PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company
("Madera"), PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability company
("Boardman"), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability company
("Stockton"), and PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited
liability company ("Burley" and, together with Pacific Holding, Madera, Boardman
and Stockton, the "Borrowers"), Pacific Holding, as Borrowers' Agent, NEW PE
HOLDCO LLC, a Delaware limited liability company, as Pledgor (the "Pledgor"),
each of the Lenders whose signatures appear on the signature pages to this
Amendment (individually, each a "Consenting Lender" and collectively, the
"Consenting Lenders"), WELLS FARGO BANK, N.A., as administrative agent for the
Lenders ("Administrative Agent"), WELLS FARGO BANK, N.A., as collateral agent
for the Senior Secured Parties ("Collateral Agent") and AMARILLO NATIONAL BANK,
as accounts bank ("Accounts Bank"). Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, Borrowers' Agent, the Pledgor, the Lenders party thereto,
Administrative Agent, Collateral Agent and Accounts Bank entered into that
certain Second Amended and Restated Credit Agreement dated as of October 29,
2012 (as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of January 4, 2013, the "Credit Agreement");

 

WHEREAS, Borrowers and Borrowers' Agent have requested, and the Required Lenders
have agreed to, certain amendments to the Credit Agreement upon the terms and
subject to the conditions set forth herein in order to, among other things,
include Tranche A-2 Loans held by Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch
("Rabobank") as "Designated Tranche A-2 Term Loans" in order that the Maturity
Date thereof is June 30, 2016;

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
hereby amended as follows:

 

SECTION 1.

Amendments to Credit Agreement. The Credit Agreement is hereby amended as of the
Amendment Effective Date as follows:



        1.1. Section 11.03(j)(iv) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:           (iv) notwithstanding any
provision of this Agreement to the contrary, following (A) the purchase of any
Loan or Commitment by an Affiliated Lender and (B) the payment and performance
in full of all obligations under all PEI Notes, such Affiliated Lender may (but,
except as otherwise provided in the foregoing clause (iii), shall not be
obligated to) cancel such Loan and/or terminate such Commitment via contribution
to the capital of one or more Borrowers or otherwise and such Loans and/or
Commitments shall be deemed to be no longer outstanding or available under any
provision of the Financing Documents.

 



 1 

 

 

  1.2. The following new defined terms are hereby added to Exhibit A of the
Credit Agreement in the appropriate alphabetical order as follows:          
"PEI Junior Unsecured Notes" means those certain unsecured notes to be issued by
Pacific Ethanol pursuant to the Securities Purchase Agreement dated as of March
28, 2013 by and among Pacific Ethanol and the investors party thereto.          
"PEI Notes" means, collectively, the PEI Senior Unsecured Notes and the PEI
Junior Unsecured Notes.         1.3. The following defined term is hereby
deleted and replaced with the following:           "Designated Tranche A-2
Lender" means (a) Candlewood Special Situations Master Fund, Ltd., CWD OC 522
Master Fund Ltd. and Credit Suisse Loan Funding LLC, (b) Cooperatieve Centrale
RaiffeisenBoerenleenbank B.A., "Rabobank Nederland", New York Branch, (c) any
Affiliated Lender or (d) any assignee of any Lender described in the foregoing
clauses (a), (b) and (c).       SECTION 2. Payment of Costs and Fees. Each
Borrower (i) reaffirms its obligations under Section 11.07 of the Credit
Agreement and (ii) without limiting the provisions set forth in Section 11.07 of
the Credit Agreement, acknowledges, consents and agrees that it shall promptly
pay, upon receipt of invoices therefor, to the Administrative Agent and each
Consenting Lender all reasonable out-of-pocket costs, fees, expenses and charges
of every kind in connection with the preparation, negotiation, execution and
delivery of this Amendment incurred by or on behalf of such Persons, including,
without limitation, the reasonable fees and disbursements of Sidley Austin LLP,
counsel to certain Consenting Lenders.       SECTION 3. Acknowledgements.      
  3.1. Reaffirmation of Obligations. Each Loan Party hereby (a) reaffirms,
acknowledges, confirms and agrees to its respective guarantees, pledges and
grants of security interests and other commitments and Obligations under the
Financing Documents and (b) confirms and agrees that the Financing Documents and
all guarantees, pledges and grants of security interests and other commitments
and Obligations thereunder shall continue to be in full force and effect
following the effectiveness of this Amendment. All Obligations under the Credit
Agreement and the other Financing Documents owing by the Loan Parties to the
Administrative Agent, the Collateral Agent, the Accounts Bank and each Lender,
as the case may be, are unconditionally owing by the Loan Parties to the
Administrative Agent, the Collateral Agent and each Lender, as the case may be,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

 



 2 

 

 



  3.2. Acknowledgement of Security Interests. Each Loan Party hereby
acknowledges, confirms and agrees that the Collateral Agent, for itself and the
benefit of Senior Secured Parties, has and shall continue to have valid,
enforceable and perfected first-priority liens (subject only to Permitted Liens)
upon and security interests in the Collateral granted to the Collateral Agent,
for itself and the benefit of Senior Secured Parties, pursuant to the Financing
Documents.         3.3. Binding Effect of Documents. Each Loan Party hereby
acknowledges, confirms and agrees that: (i) each of the Financing Documents to
which it is a party has been duly executed and delivered to the Administrative
Agent, the Collateral Agent, the Accounts Bank and the Lenders thereto by it,
and each is in full force and effect as of the Amendment Effective Date, (ii)
the agreements and obligations of such Loan Party contained in the Credit
Agreement as amended by this Amendment (the "Amended Credit Agreement"), in each
of the other Financing Documents and in this Amendment constitute the legal,
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, and such Loan Party has no
valid defense to the enforcement of the obligations under the Amended Credit
Agreement or the other Financing Documents, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws limiting creditors rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii) the
Administrative Agent, the Collateral Agent, the Accounts Bank and each Lender
are and shall be entitled to the rights, remedies and benefits provided for in
the Financing Documents and under applicable law or at equity.       SECTION 4.
Representations and Warranties of Loan Parties. Each of the Loan Parties hereby
represents and warrants in favor of the Administrative Agent, the Collateral
Agent, the Accounts Bank and each Lender as follows:         4.1. The execution,
delivery and performance by such Loan Party of this Amendment and the
performance of the Amended Credit Agreement are within such Loan Party's powers
and have been duly authorized by all necessary action on the part of such Loan
Party.

 



 3 

 

 

  4.2. This Amendment has been duly executed and delivered by such Loan Party
and each of this Amendment, the Amended Credit Agreement and the other Financing
Documents constitutes a legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).         4.3. The execution,
delivery or performance of this Amendment by such Loan Party (i) does not
require any consent or approval of, registration of filing with, or any other
action by, any Person (including, without limitation, any Governmental
Authority) except (A) such as have been obtained or made and are in full force
and effect and (B) filings necessary to perfect Liens created by the Financing
Documents, (ii) will not violate the organizational or governing documents of
any Loan Party and (iii) will not violate any applicable Law or any Contractual
Obligation applicable to or binding upon such Loan Party or any of their
respective properties or assets.         4.4. No event has occurred or is
continuing, that would constitute a Default or an Event of Default under the
Credit Agreement, the Amended Credit Agreement or any other Financing Document.
        4.5. As of the Amendment Effective Date, no litigation by, investigation
known to such Loan Party by, or proceeding of, any Governmental Authority is
pending or, to the knowledge of such Loan Party, has been threatened against
such Loan Party which (i) challenges such Loan Party's right, power, or
competence to enter into this Amendment or perform any of its obligations under
this Amendment, the Amended Credit Agreement or any other the Financing
Documents or the validity or enforceability of this Amendment, the Amended
Credit Agreement or any other Financing Document or any action taken under this
Amendment, the Amended Credit Agreement or any other Financing Document or (ii)
is reasonably likely, if adversely decided, to have a Material Adverse Effect.  
      4.6. After giving effect to this Amendment, the representations and
warranties of such Loan Party contained in the Amended Credit Agreement and the
other Financing Documents are true and correct in all material respects
(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation shall be true and correct in all
respects) on and as of the Amendment Effective Date with the same effect as if
such representations and warranties had been made on and as of such date, except
that any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.      

 



 4 

 

 

SECTION 5. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the first date on or prior to March 28, 2013 on which
each of the following conditions has been satisfied (or waived in writing by the
Required Lenders) (the "Amendment Effective Date"):         5.1. Amendment. The
Administrative Agent shall have received duly executed counterparts of this
Amendment from each Loan Party, the Required Lenders, the Collateral Agent, the
Administrative Agent and the Accounts Bank.         5.2. Costs and Expenses. The
Borrowers shall have paid all fees, costs and expenses incurred in connection
with this Amendment and any other Financing Documents that have been invoiced
and are required to be paid hereunder or under the Credit Agreement (including,
without limitation, reasonable legal fees and expenses of the Administrative
Agent and each Consenting Lender).         5.3. Representations and Warranties.
The representations and warranties made or deemed made by the Loan Parties under
this Amendment shall be true and correct (subject to the materiality qualifiers
set forth in such representations and warranties) as of the Amendment Effective
Date.       5.4. Customary Closing Documents. The Consenting Lenders shall have
received such officer's certificates, secretary's certificates, resolutions,
lien searches and other customary deliverables as they shall request.        
Upon satisfaction of the foregoing closing conditions, one or more of the
Consenting Lenders shall promptly provide written confirmation to Borrowers'
Agent and the Administrative Agent of such satisfaction and identify the
Amendment Effective Date. For avoidance of doubt, the parties to this Amendment
acknowledge and agree that any assignment of the Tranche A-2 Loans held by
Rabobank to Pacific Ethanol or its Affiliates shall be deemed to have occurred
after this Amendment becomes effective.    

 



 5 

 

 

SECTION 6. Effect on the Financing Documents.         6.1. Except as set forth
in this Amendment, the Credit Agreement and each of the other Financing
Documents shall be and remain unchanged and in full force and effect in
accordance with their respective terms, are hereby ratified and confirmed in all
respects and the Administrative Agent, the Collateral Agent, the Accounts Bank
and each Lender expressly reserves the right to require strict compliance with
the terms of the Credit Agreement (and, following the Amendment Effective Date,
the Amended Credit Agreement) and the other Financing Documents. The execution,
delivery, and performance of this Amendment shall not operate as a modification
or waiver of any right, power, or remedy of any Agent or any Lender under the
Credit Agreement (and, following the Amendment Effective Date, the Amended
Credit Agreement) or any other Financing Document and no such action shall be
construed as (i) a waiver or forbearance of any of the Administrative Agent's,
the Collateral Agent's, the Accounts Bank's or the Lenders' rights, remedies,
and powers against the Borrowers, any other Loan Party or the Collateral
(including, without limitation, the right to terminate without notice the making
of Revolving Loans) or (ii) a waiver of any Default or Event of Default.
Notwithstanding any provision of this Amendment, nothing herein shall adversely
affect the rights, remedies, duties, liabilities, obligations and/or
responsibilities of any Lender that has not consented to the terms hereof to the
extent such consent may be required pursuant to the Credit Agreement, including
Section 11.01 thereof.         6.2. Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement,"
"hereunder," "herein," "hereof' or words of like import referring to the Credit
Agreement, and each reference in the other Financing Documents to "the Credit
Agreement," "thereunder," "therein," "thereof' or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified by this Amendment.         6.3. To the extent that any terms and
conditions in any of the Financing Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified hereby (except to the extent that such contradiction or conflict is
expressly permitted by this Amendment).       SECTION 7. Governing Law. This
Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York, without regard to conflicts of law
principles that would require the application of laws of another jurisdiction.  
  SECTION 8. Financing Document. This Amendment shall be deemed to be a
Financing Document for all purposes.    

 



 6 

 

 

SECTION 9. Release by Loan Parties. As of the Effective Date, each Loan Party
hereby waives, releases, remises and forever discharges the Administrative
Agent, the Collateral Agent, the Accounts Bank, each Lender, each of the other
Senior Secured Parties, each of their respective Affiliates and each of the
officers, directors, employees, and professionals of each Lender, the
Administrative Agent, the Collateral Agent, the Accounts Bank and each of the
other Senior Secured Parties and their respective Affiliates (collectively, the
"Releasees"), from any and all claims, demands, obligations, liabilities, causes
of action, damages, losses, costs and expenses of any kind or character, known
or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Loan Party ever had from the beginning of the world or
now has or that any of the Loan Parties' respective successors and assigns
hereafter can or may have against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Financing Document, or to any acts
or omissions of any such Releasee relating to the Credit Agreement or any other
Financing Document in each case, pertaining to facts, events or circumstances
existing on or prior to the date hereof, including, without limitation, the
execution and delivery by any and all Releasees of this Amendment, except for
the duties and obligations expressly set forth in this Amendment, the Credit
Agreement and the other Financing Documents (as modified by the provisions
hereof). As to each and every claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and waives the benefits of each provision of
applicable federal or state law (including, without limitation, the laws of the
state of New York), if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto. Each Loan Party understands
that the facts which they believe to be true at the time of making the release
provided for herein may later turn out to be different than they now believe,
and that information which is not now known or suspected may later be
discovered. Each Loan Party accepts this possibility, and each Loan Party
assumes the risk of the facts being different and new information being
discovered; and each Loan Party further agrees that the release provided for
herein shall in all respects continue to be effective and not subject to
termination or rescission because of any difference in such facts or any new
information.       SECTION 10. Severability. Wherever possible, each provision
of this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.       SECTION 11. Counterparts. This Amendment may be executed by one
or more of the parties hereto on any number of separate counterparts, each of
which shall be deemed an original and all of which, taken together, shall be
deemed to constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

   



 7 

 

 

SECTION 12.

Lender Direction. Each of the undersigned Lenders hereby directs each of the
Administrative Agent, the Collateral Agent and the Accounts Bank to execute and
deliver this Amendment and to perform its respective obligations hereunder.    
  SECTION 13. Extending Lenders. Candlewood Special Situations Master Fund, LTD.
and CWD OC 522 Master Fund, LTD. (collectively the "Candlewood Funds")
acknowledge and agree that (a) the Candlewood Funds have or will become
Extending Lenders and (b) on or before April 30, 2013 the Candlewood Funds will
either (i) execute and deliver such additional documents as Administrative Agent
and Borrowers' Agent may reasonably require to confirm the Candlewood Funds
status as an Extending Lender or (ii) acquire by assignment a portion of the
Loans held by Credit Suisse Loan Funding LLC (which is an Extending Lender) in
order to become an Extending Lender pursuant to clause (c) of the definition of
such term in the Credit Agreement.    

 

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers as of the day and year first written above.

 

 



 



  PACIFIC ETHANOL HOLDING CO. LLC, as a Borrower and as Borrowers' Agent        
          By: /s/ Bryon T. McGregor     Name: Bryon T. McGregor     Title: Chief
Operating Officer                   PACIFIC ETHANOL MADERA LLC, as a Borrower  
                By: /s/ Bryon T. McGregor     Name: Bryon T. McGregor     Title:
Chief Operating Officer                   PACIFIC ETHANOL COLUMBIA, LLC, as a
Borrower                   By: /s/ Bryon T. McGregor     Name: Bryon T. McGregor
    Title: Chief Operating Officer                   PACIFIC ETHANOL STOCKTON
LLC, as a Borrower                   By: /s/ Bryon T. McGregor     Name: Bryon
T. McGregor     Title: Chief Operating Officer                   PACIFIC ETHANOL
MAGIC VALLEY, LLC, as a Borrower                   By: /s/ Bryon T. McGregor    
Name: Bryon T. McGregor     Title: Chief Operating Officer        

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 



 

  NEW PE HOLDCO, LLC, as Pledgor                   By: /s/ Bryon T. McGregor    
Name: Bryon T. McGregor     Title: Chief Operating Officer        

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 

 

  AMARILLO NATIONAL BANK, as Accounts Bank                   By: /s/ Craig L.
Sanders     Name: Craig L. Sanders     Title: Executive Vice President        

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 

 

  WELLS FARGO BANK, N. A., as Administrative Agent and Collateral Agent        
          By: /s/ Michael Pinzon     Name: Michael Pinzon     Title: Vice
President        

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 

 

  REQUIRED LENDER:       CANDLEWOOD CREDIT VALUE MASTER FUND II LP       By:
Credit Value Partners, LP, as Investment Manager             By: /s/ Michael
Geroux       Name: Michael Geroux       Title: Partner          

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 



 

  REQUIRED LENDER:       CANDLEWOOD SPECIAL SITUATIONS FUND, LP                
  By: /s/ David Koenig     Name: David Koenig     Title: Authorized Signatory  
     

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 



 

  REQUIRED LENDER:       CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.        
          By: /s/ David Koenig     Name: David Koenig     Title: Authorized
Signatory        

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 



 

  REQUIRED LENDER:       CWD OC 522 MASTER FUND, LTD.                   By: /s/
David Koenig     Name: David Koenig     Title: Authorized Signatory        

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 



 

  REQUIRED LENDER:       CREDIT SUISSE LOAN FUNDING LLC                   By:
/s/ Robert Healey     Name: Robert Healey     Title: Authorized Signatory      
            By: /s/ Michael Wotanowski     Name: Michael Wotanowski     Title:
Authorized Signatory

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 

 

  REQUIRED LENDER:       METROPOLITAN LIFE INSURANCE COMPANY                  
By: /s/ David Yu     Name: David Yu     Title: Director        

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 

 

  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH                   By: /s/ Benjamin Matz     Name: Benjamin Matz
    Title: Vice President           By: /s/ William Fitzgerald     Name: William
Fitzgerald     Title: Managing Director        

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

   

 

 

ACCEPTANCE OF NOTICE

 

The undersigned, as Collateral Agent under the Senior Credit Agreement, hereby
acknowledges receipt of notice of the foregoing Amendment as required pursuant
to Section 7.01(b) of the Intercreditor Agreement.

 

  WELLS FARGO BANK, N.A., as Collateral Agent                   By: /s/ Michael
Pinzon     Name: Michael Pinzon     Title: Vice President        

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement



   

